DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 15, as amended, recite a terminal device comprising a sensor configured to detect a state of the user, generate sensing data , generate user state data and to control transmission of the signal to a content output. The claim further recites a content output device which is not part of the terminal device. Unless the applicant is claiming a system, the terminal device (mobile device) does not include a content output. According to the specification, the content output device is part of the digital signage device. 
The specification does not disclose a terminal device comprising of an output device wherein the content output device determines that the user corresponding to the terminal device in a vicinity of the content output device in case a radio wave intensity of the broadcast signal is equal to or higher than a determined value.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 after the recitation of the control output device recites:
 determines that the user is paying attention to the content at a specific reproduction position of the content based on a change in the heartbeat information at a specific time, wherein the specific time corresponds to the specific reproduction position of the content, and
transmits a detailed description of the content based on the determination that the user is paying attention to the content; and
control reproduction of the detailed description of the content that is displayed on the content output device.
It is unclear if the claimed steps are part of the sensor (of the terminal device) or content output device. Clarification is required in order to be determined if the steps are performed by the sensor or the output device. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to measuring degree of attention of viewers to contents displayed at a digital signage device (such as billboard) using information transmitted from a user terminal (mobile device). 

 Although claims 1-4 and 6-21 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 19 recite a system and method for outputting content, receive signal, determine vicinity of the device, determine whether user is paying attention based on the received signal (data) and controlling the display of the content. 
Claims 15, 20 recites a device and computer-readable media for detecting a state of a user, generating sensing and state data determining vicinity, determining whether user is paying attention and transmitting detailed information, 
The limitation of receiving signal or data, for determining whether a user is in vicinity and paying attention and controlling the display of the content based on the received signal or data covers methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a display device (billboard), a user terminal (mobile device), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining whether there is a user in vicinity of the a display device and whether a user is paying attention in order to provide more marketing information). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a content output device for receiving data from a terminal device and a terminal device for transmitting data and determining vicinity of the terminal device and heartbeat information. The claims as a whole merely describe how to determine whether a terminal device is in vicinity of the output device by receiving data from the terminal device. The content output device including the display device and the receiving unit (circuitry) and the terminal device (mobile device including a sensor) are recited at a high-level of generality (i.e., as a generic content output system (digital signage)  performing a generic computer function of receiving signals or data, determining based on the data and outputting content), such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The devices (digital signage device) and the user terminal (mobile device) are well-known devices. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent; or collecting and comparing known 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0007] and [0042]-[0047] for the digital signage and [0051]-[0060] for the user terminal). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-4, 6-14, 16-18 and 21 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-4, 6-14, 16-18 and 21, are patent ineligible. Hence, claims 1-5, 6-21 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-4, 11, 13, 14, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1)  in view of  Want et al. (US 2014/0358685 A1) and further in view of Garza et al. (US 2014/0325540 A1).
Claims 1, 12, 19, 20, 21:
Lewis teaches a content output system comprising (dynamic advertising venue, billboard): 
A display device and a circuitry configured to receive signal including user state data  that indicates a state of a user corresponding to the user device and determining that the user is in a vicinity of the display device (a location sensing components senses users being proximate to the dynamic advertisement display based upon a location value of the corresponding mobile communication device) (see [0013], [0037]-[0039]). Further, Lewis teaches that the advertising venue can sense motion or imagery in order to provide a viewer estimate to the marketplace … passive viewers, determining which viewers are moving toward the display venue, can use the received data to determine a viewing population by placing a threshold determination on distance from the dynamic advertising venue (the determination can include travel direction…(see fig. 1-3, [0009]-[0013], [0032], [0045], [0069]).  Lewis failed to teach determining the user device is in vicinity in case a radio wave intensity of the received signal is equal to or higher than a determined value. 
Want teaches receiving a location of a device, determining is proximate to a sign, determining that the difference in the location of the sign and the location of the device is less than a given value (see [0004]-[0005]); proximity of the mobile device is determined based on the signal strength (see [0031]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the determination of 
Lewes teaches controlling display of the content based on the proximity of users by determining by placing a threshold determination on distance from the display or from the determined direction if user is paying attention (indicative of likelihood the use seeing the advertisement) or from the interaction by the user with the display device ([0032], [0045], [0069]).  
Lewes failed to explicitly teach wherein the user state data includes heartbeat information and determining that the user is paying attention to the content at a specific reproduction position based on the hearbeat information.  Garza teaches receiving heartbeat information and determining that the use is paying attention to the content at a specific reproduction position specific time and controlling the display of the content with more information based on the determination (person’s reaction may be measured by biometrics including heartbeat) (see [0006],[0025]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Garza’s biometrics in Lewes billboard advertisement, in order to maximize an advertiser’s budget by only providing more information to those individuals who are fully attentive. 
Claim 2:
 Lewis/Want  teaches wherein the control unit is further configured to determine that the user device has stopped in the vicinity of the content output system based on motion information included in the user state data (determining that the user is paying attention to the content) (see [0037]-[0039]), Want (see [0021]-[0023], [0033]). 


	Lewis/Garza teaches wherein the control unit is further configured to determine that the user corresponding to the user device has stopped in the vicinity of the content output system based on state data wherein the state data that corresponds to behavior recognition that is  included in the user state data, and 
determines that the user corresponding to the user device is paying attention to the content output based on the behavior recognition included in the user state data (the venue can use the received data to determine a viewing population by placing a threshold determination on distance from the dynamic advertising venue (the determination can include travel direction…whether toward or away from the dynamic advertising venue and whether toward a particular viewable side of the venue ( (see [0036]-[0040], [0045]-[0046]), Garza (person’s reaction (paying attention) may be measured by biometrics) (see [0006],[0025]-[0033]).
Claim 4:
Lewis/Garza teaches wherein the control unit is configured to control change of the content based on the determination that the user corresponding to the user device is paying attention to the content (see [0056], [0106], Garza [0006],[0025]-[0033]). 
Claim 11:
Lewis teaches wherein the circuitry is configured to transmit a coupon valid at a time of a purchase of the content, the coupon comprises identification information of the content output system, the transmission of the coupon is based on the determination that the user corresponding the user is paying attention to the content (see [0058]-[0060]). 
Claim 13

Claim 14:
Lewis teaches wherein configured to control aggregation the user state data of plurality of users who are determined to be paying attention to content for each unit time, and generate data indicating a result of the aggregation for each frame of the content (see [0048]-[0051]).

Claims 15, 17, 20:
Lewis teaches a terminal comprising: 
a sensor configured to:
detect a state of the user and generate sensing data based on the detected state of the user (mobile communication device including a sensor (see fig. 1, 5, [0083]-[0084]);  and 
a circuitry configured to generate user state data based on the generated sensing data embedded in broadcasting signal and control transmission of the broadcast signal to a content output 
a content output data device determines, that the user corresponding to the user device is in a vicinity of the content display device  (from the motion sensor of the device) (a location sensing components senses users being proximate to the dynamic advertisement display based upon a location value of the corresponding mobile communication device) (see [0013], [0037]-[0039]); Further Lewis teaches that the advertising venue can sense motion or imagery in order to provide a viewer estimate the marketplace … (see [0045]), can use the received data to determine a viewing population by placing a threshold determination on distance from the dynamic advertising venue (the determination can include travel direction…(see fig. 1-3, [0009]-[0013], [0032], [0069]). Further, Lewis teaches that the advertising venue can sense motion or imagery in order to provide a viewer estimate to the marketplace … passive viewers, determining which viewers are moving toward the display venue, can use the received data to determine a viewing population by placing a threshold determination on distance from the dynamic advertising venue (the determination can include travel direction…(see fig. 1-3, [0009]-[0013], [0032], [0045], [0069]).  Lewis failed to teach determining the user device is in vicinity in case a radio wave intensity of the received signal is equal to or higher than a determined value. 
Want teaches receiving a location of a device, determining is proximate to a sign, determining that the difference in the location of the sign and the location of the device is less than a given value (see [0004]-[0005]); proximity of the mobile device is determined based on the signal strength (see [0031]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the determination of proximity in Lewis would be determined based on the signal, as in Want, since receiving a strong signal would indicate that the device is closer to the control unit, as taught in Want. 
Lewes teaches controlling display of the content based on the proximity of users by determining by placing a threshold determination on distance from the display or from the determined direction if user is paying attention (indicative of likelihood the use seeing the advertisement) or from the interaction by the user with the display device ([0032], [0045], [0069]).  
Lewes failed to explicitly teach wherein the user state data includes heartbeat information and determining that the user is paying attention to the content at a specific reproduction position person’s reaction may be measured by biometrics including heartbeat while the content is displayed) (see [0006],[0025]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Garza’s biometrics in Lewes billboard advertisement, in order to maximize an advertiser budget, by only providing more information to those individuals who are fully attentive. 
Claim 16:
Lewis teaches a sensor configured to detect a motion of a user, and generating a motion data (see fig. 3, 4, [0039]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of  Want et al. (US 2014/0358685 A1) in view of Garza et al. (US 2014/0325540 A1) and further in view of Peterson et al. (US 2014/0172579 A1).
Claim 6:
Lewis failed to explicitly teach wherein the circuitry is further configured to control switch of the content to a long version as the change of the content. Peterson teaches advertisement rules defining the threshold of views for displaying advertisement and based on the determined level of attentiveness or number of users with a viewing range selecting a longer or shorter version of the advertisement to display (see [0037]-[0040], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peterson’s advertisement rules of displaying a longer or shorter version .  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of  Want et al. (US 2014/0358685 A1) in view of Garza et al. (US 2014/0325540 A1) and further in view of Gits et al. (US 2013/0165151 A1). 
Claims 7:
Lewis failed to teach wherein, user the control unit is further configured to output the content and a description of the content in a first language as the change of the content, based on first language information acquired from the signal of the user device, wherein the first language information indicates the first language of the user corresponding to the user device. Gits teaches a digital media system (DMS) coupled to a display (electronic billboard, or screen) for displaying digital content for audience; configured to dynamically select content based on a mobile device’s preference and proximity to the display, (see [0012]-[0014], [0016]-[0018]), the system can track the user through the signals received from a mobile device carried by the user and identify proximity…, the user preference includes such as native language setting to allow dynamic selection of content based on the preference (see [0020]-[0022], [0050]-[0053], [0060]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the content in Lewes in the preferred or spoken language of the client, as in Gits, in order to provide the content in a language the viewer can understand. 
Claims 8-10
Gits teaches in a case in which a same group ID is detected from signals of a plurality of the user devices, the control unit is configured to switch the content for a group as the change of . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of  Want et al. (US 2014/0358685 A1) in view of Garza et al. (US 2014/0325540 A1) and further in view of Perttila et al. (US 2004/0243519 A1).
Claim 18:
Lewis teaches a control unit configured to control reception of a coupon that is valid at a time of a purchase of content (see [0058]-[0060]).
Lewis failed to teach a control unit configured to control reception of a coupon which includes identification information of a content output device. Perttila teaches a unit configured to control reception of a coupon which includes billboard identification information (see [0027]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Perttila’s billboard identification information in Lewis’s billboard transmission of coupon in order to link the coupon to the specific location of the display device. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-21 have been considered and addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688